Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Steve Lam (Reg. No. 72721) on 7/12/2022.

The application has been amended as follows: 
Amend the claims according to the proposed amendment emailed by Mr. Lam on 7-12-2022 (see the attached Appendix).

Reasons for Allowance
3.	Claims 1 and 3-13 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: regarding claims 1 and 2-11, the closest prior art of record fails to teach the features of claim 1 “estimating parameters of a linear regression equation after correcting the independence of the error term based on Lorentz velocity transformation, wherein the actual velocity comprises a velocity of the moving object measured with a second speedometer having a negligible error, and wherein the acquiring of the measured velocity comprises measuring the measured velocity of the moving object with the speedometer that has an unknown measurement unit as the specific measurement unit and has an error in velocity measurement, the error excluding the negligible error,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	Claims 12 and 13 are allowed by analogy to claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN C KUAN/Primary Examiner, Art Unit 2857